
	

113 HR 932 IH: Support and Defend Our Military Personnel and Their Families Act
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 932
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Mr. Thompson of
			 California (for himself, Ms.
			 Ros-Lehtinen, Ms. Lee of
			 California, Mrs.
			 Napolitano, Ms.
			 Roybal-Allard, and Ms. Linda T.
			 Sánchez of California) introduced the following bill; which was
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to protect
		  the well-being of soldiers and their families, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Support and Defend Our Military
			 Personnel and Their Families Act.
		2.Facilitating
			 naturalization for military personnel
			(a)In
			 GeneralAny person who has served honorably as a member of the
			 Armed Forces of the United States in support of a contingency operation (as
			 defined in section 101(a)(13) of title 10, United States Code), and who, if
			 separated from the Armed Forces, was separated under honorable conditions, may
			 be naturalized as provided in section 329 of the Immigration and Nationality
			 Act (8 U.S.C. 1440) as though the person had served during a period designated
			 by the President under such section.
			(b)Naturalization
			 Through Service in the Armed Forces of the United StatesSection
			 328 of the Immigration and Nationality Act (8 U.S.C. 1439) is amended—
				(1)in subsection (a),
			 by striking six months and inserting one year;
			 and
				(2)in subsection (d),
			 by striking six months and inserting one
			 year.
				3.Timely
			 reunification of military personnel and their nuclear familiesSection 201(b)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1151(b)(1)) is amended by adding at the end the
			 following:
			
				(F)Aliens who are
				eligible for an immigrant visa under paragraph (2) of section 203(a) and are
				the spouse, child, son, or daughter of an alien who is serving in the Armed
				Forces of the United
				States.
				.
		4.Relief for
			 immediate family members of active duty personnelSection 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) is amended by adding at the end the
			 following:
			
				(n)Relief for
				immediate family members of active duty personnel
					(1)In
				GeneralThe Secretary of Homeland Security may adjust the status
				of an alien described in paragraph (2) to that of an alien lawfully admitted
				for permanent residence if—
						(A)the alien makes an
				application for such adjustment, and is physically present in the United States
				on the date the application is filed;
						(B)the alien is eligible to receive an
				immigrant visa and is admissible under section 212(a) (except that paragraphs
				(4), (6)(A), (7)(A), and (9)(B) of such section shall not apply for purposes of
				this subsection);
						(C)an immigrant visa
				is immediately available to the alien at the time the application is filed;
				and
						(D)the alien pays a
				fee, as determined by the Secretary, for the processing of such
				application.
						(2)Eligible
				Aliens
						(A)In
				generalThe benefits provided in paragraph (1) shall apply only
				to an alien who is a parent, spouse, child, son, daughter, or minor sibling of
				an eligible member of the Armed Forces.
						(B)Posthumous
				benefitsAn alien described in subparagraph (A) shall continue to
				be eligible for adjustment under this subsection for 2 years after the death of
				an eligible member of the Armed Forces whose death was the result of injury or
				disease incurred in or aggravated by his or her service in the Armed Forces or,
				if such death occurred prior to the date of enactment of this paragraph, for 2
				years after such date of enactment.
						(3)Eligible Members
				of the Armed ForcesIn this subsection, eligible member of
				the Armed Forces means any person who—
						(A)has served
				honorably in an active duty status in the Armed Forces of the United States;
				and
						(B)if separated from
				the service described in subparagraph (A), was separated under honorable
				conditions.
						.
		5.Factors to
			 consider in initiating removal proceedings against active duty military
			 personnel and veteransSection
			 239 of the Immigration and Nationality Act (8 U.S.C. 1229) is amended by adding
			 at the end the following:
			
				(f)Considerations
				for active duty military personnel and veterans(1)A notice to appear shall
				not be issued against an alien who has served honorably at any time in the
				Armed Forces of the United States, and who, if separated from the Armed Forces,
				separated under honorable conditions, without prior approval from the Secretary
				of Homeland Security.
					(2)In determining whether to issue a notice to
				appear against such an alien, the Secretary shall consider the alien’s
				eligibility for naturalization under section 328 or 329, as well as the alien’s
				record of military service, grounds of deportability applicable to the alien,
				and any hardship to the Armed Forces, the alien, and his or her family if the
				alien were to be placed in removal proceedings.
					(3)An alien who has served honorably in the
				Armed Forces of the United States, and who, if separated from the Armed Forces,
				separated under honorable conditions, shall not be removed from the United
				States under subparagraph (A)(i) or (B)(iii) of section 235(b)(1), section 238,
				or section
				241(a)(5).
					.
		
